Citation Nr: 1503209	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-46 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection for asthma and assigned an initial noncompensable rating, effective November 1, 2007.  By a September 2010 rating decision of the RO in Atlanta, Georgia, the initial rating assigned to the Veteran's asthma was increased to 10 percent. 

In October 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. 

The Board previously remanded this claim, in addition to a service connection claim for a right shoulder disability, in March 2014.  During the course of the remand, the RO granted service connection for the right shoulder disability, thereby taking that matter out of appellate consideration, as there remains no case or controversy with respect to that issue.  The case is now returned for appellate review.

As mentioned in the previous Board remand in March 2014, the issue of service connection for a cervical spine disability secondary to a right shoulder disability has been raised by the record in testimony at the October 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran underwent a VA examination to address the severity of her asthma disability in April 2014.  However, the clinician who performed the pulmonary function test commented that the results for the lung volumes were in error.  Specifically it was noted: "The lung volumes are almost certainly in error; it is essentially impossible to have an FRC that is 27% of predicted but have a vital capacity that is normal.  If this clinical information is necessary, please ask to have the test repeated."  

The Veteran's asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602, which includes rating criteria involving pulmonary function test results.  As there appears to be an error with the Veteran's clinical testing, another examination should be performed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment she has received for her asthma.  If the Veteran complies with the RO's request, make efforts to obtain any identified, relevant records, and notify the Veteran of any unsuccessful attempts.

2.  Schedule the Veteran for another VA examination with an appropriate examiner to determine the current severity of her asthma.  The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted, including pulmonary function tests.  The examiner should specifically describe the Veteran's use of intermittent or daily inhalational or oral bronchodilator therapy, and inhalational anti-inflammatory medication, if any.

If there is a disparity between the results of different PFTs (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of severity would differ depending on which test result is used, please state which test result most accurately reflects the level of disability.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.  The examiners should fully articulate a sound reasoning for all conclusions made. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.
 
3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




